Title: James Madison to William B. Giles, 10 February 1828
From: Madison, James
To: Giles, William Branch


                        
                            
                                
                            
                            
                                
                                    
                                
                                February 10. 1828.
                            
                        
                        (requisition for University of Virginia)

                        The Executive of the Commonwealth are respectfully requested to cause to be delivered to the order of William
                            Wertenbaker Librarian of the University of Virginia———for the use of the University of Virginia the Books and other
                            Articles allotted therefor, by an Act of the General Assembly passed on the 15th. of January 1828 entitled "An Act
                            providing for furnishing the University of Virginia with additional Books & Maps, and for other purposes"
                        
                            
                                James Madison
                            
                            Rector
                        
                     [enclosure] 
                        
                        
                            
                                
                                
                                    Feb. 11st. 1828—
                                
                            

                            The Executive of the Commonwealth are respectfully requested to deliver to Bernard Peyton the Books, and other articles
                                mentioned above.
                            
                                Wm Wertenbaker. L.U.V.
                                March 1828
                            
                            
                                I recd. & forwarded to A. S. Brockenbrough, at the University of Va., two Maps & a
                                    Box of Books
                            
                            
                                
                                    B. Peyton.
                                
                            
                        
                        
                            
                                
   RC (Vi: Executive Papers).

                            
                            
                        
                    